
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 699
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Mr. McDermott (for
			 himself, Mr. Larsen of Washington,
			 Mrs. McMorris Rodgers,
			 Mr. Dicks, and
			 Mr. Smith of Washington) submitted the
			 following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Congratulating the University of Washington
		  Huskies Men’s Crew Team on winning the 110th Intercollegiate Rowing Association
		  Championships (IRAs).
	
	
		Whereas, on June 2, 2012, the University of Washington
			 Huskies Men’s Varsity Eight defeated Harvard University, UC Berkeley, Syracuse
			 University, and Boston University to win their second consecutive national
			 title at the Intercollegiate Rowing Association (IRA) Championships;
		Whereas the University of Washington Huskies Men’s Crew
			 Team (in this resolution referred as the University of Washington
			 Huskies) won the IRA Grand Final in record time, 5 minutes, 21.482
			 seconds, just 2 seconds shy of the world record;
		Whereas the University of Washington Huskies won all 5 of
			 the men’s IRA events, completing 4 in record time, the first time a program has
			 swept all 5 events in the IRAs;
		Whereas the University of Washington Huskies have won the
			 national IRA title in 4 of the past 6 years;
		Whereas the University of Washington Huskies won their
			 sixth consecutive Ten Eyck trophy, awarded annually to the overall points
			 champion at IRAs;
		Whereas the University of Washington Huskies’ championship
			 was the culmination of a perfect spring season in which the Huskies won every
			 race they entered;
		Whereas the University of Washington Huskies have a long,
			 proud history, dating back to 1901, that includes 16 national championships and
			 28 individual Olympic medals (17 gold, 5 silver, and 6 bronze); and
		Whereas the members of the University of Washington
			 Huskies have brought honor to the team, their families, the University of
			 Washington, and the State of Washington; Now, therefore, be it
		
	
		That the House of Representatives
			 commends the University of Washington Huskies on an outstanding season and
			 congratulates them on winning the 110th Intercollegiate Rowing Association
			 Championships.
		
